Title: To Benjamin Franklin from Isaiah Robinson, 11 May 1779
From: Robinson, Isaiah
To: Franklin, Benjamin


Honble. Sir
Bordeaux 11th May 1779
I arrived here a few days ago from Virga. in a Ship, built there, belonging to Philadelphia, having had leave of absence from the Marine Committee for that purpose. I should have done myself the Honor to have wrote You earlier, aprizing You of the well being of your Family, & Friends in America, had not the Chevalier de Crenis, who came passenger with me, and who is intrusted with Letters for You, proposed setting out for Paris, on our first arrival. He has been detained by Indisposition, but I hope will be enabled to prosecute his Journey in a Day, or two, Your letters by Him will afford You much later, & I doubt not much more Authentick Intelligence, than I can pretend to give You; to these therefore I beg leave to refer You on that Subject.
I trust Your Excellency will not deem me impertinent, or troublesome in Solliciting your information, & advice in an affair, that concerns myself. At the time my late worthy Friend Capt. Lambert Wicks had the Honor of bringing You to France, He, & I entered into an Agreement to share equally whatever prize Money either of Us might be entitled to from any Captures made on our different Cruizes, we had indeed no written Instruments executed between us to that purpose, but there are in Philada. several, who were witnesses of the Contract, the Depositions of some of whom with the proper Certificates I have bought with me; it is supposed in America, that from the number of Capt. Wick’s Prizes, his Quota must have amounted to a considerable Sum I have not learnt that any remittence has been Made, nor am I aprized of the proper Channel, thro which to atain to any certain knowledge of what may be done in the Business, since my Arrival here, I have been informed by a Gentleman, a Friend of Mine that a very Valuable part of the prize Goods, were a short time since remaining unsold at Pt. Lorient, I therefore take the Liberty to Sollicit your Excellency’s advice, & assistance in the Matter, not at all doubting, from your wonted goodness, & Candour, tho I have not the Honor of being personally known to You, Your affording it me.
As the Ship, General Mercer, in which I am will sail in a few Weeks for Philadelphia, is a remarkable fast Sailer, well armed, mounting Eighteen six pounders, & will be mann’d proportionably, it may be a good opportunity to send to Congress, or Your Friends, whatever you may have Occasion to dispatch in such Case You may depend on my utmost Care, & punctuality Should Your Excellency do me the Honor to write me, Youll please Order such Letters to be put under Cover to, or directed to the Care of John Bonfield to whom my Ship, and Cargoe are Adressd.
I have the Honor to be with most perfect Respect Your Excellency’s most Obedt. Servt.
Isaiah Robinson
The Honble. Benjn. Franklin Esqr. Paris
 
Addressed: His Excellency / Benjn. Franklin Esqr / Plenipotentiary / to the United States of America / at the Court / of Versailles / a Passy Pres Paris / de Vlles.
Notation: Isaiah Robinson Bordeaux 11e may 1779.
